
	
		I
		111th CONGRESS
		2d Session
		H. R. 4916
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2010
			Mr. DeFazio (for
			 himself and Mr. Schrader) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Act of August 9, 1955, to authorize the
		  Coquille Indian Tribe, the Confederated Tribes of Siletz Indians, the
		  Confederated Tribes of the Coos, Lower Umpqua, and Siuslaw, the Klamath Tribes,
		  and the Burns Paiute Tribe to obtain 99-year lease authority for trust
		  land.
	
	
		1.Leases of restricted
			 landSubsection (a) of the
			 first section of the Act of August 9, 1955 (25 U.S.C. 415(a)), is amended in
			 the second sentence by inserting land held in trust for the Coquille
			 Indian Tribe, land held in trust for the Confederated Tribes of Siletz Indians,
			 land held in trust for the Confederated Tribes of the Coos, Lower Umpqua, and
			 Siuslaw Indians, land held in trust for the Klamath Tribes, and land held in
			 trust for the Burns Paiute Tribe, after lands held in trust for
			 the Confederated Tribes of the Warm Springs Reservation of
			 Oregon,.
		
